                 Case 2:20-cv-01262-BHS Document 8 Filed 11/16/20 Page 1 of 1




 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     CHRISTOPHER MICHEAL TAYLOR,                      CASE NO. C20-1262 BHS
 6
                              Plaintiff,              ORDER ADOPTING REPORT
 7          v.                                        AND RECOMMENDATION

 8   BOB FERGUSON, et al.,

 9                            Defendants.

10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Mary Alice Theiler, United States Magistrate Judge. Dkt. 7. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)     The R&R is ADOPTED;

16          (2)     Plaintiff’s complaint is DISMISSED with prejudice for failure to state a

17                  claim; and

18          (3)     The Clerk shall enter JUDGMENT and close this case.

            Dated this 16th day of November, 2020.



                                               A
19

20

21
                                               BENJAMIN H. SETTLE
22                                             United States District Judge

23
     ORDER - 1
24
